Case 1:19-cr-10078-RWZ Document 63 Filed 05/13/21 Page 1 of 2
Case 1:19-cr-10078-RWZ Document 62 Filed 05/11/21 Page 1 of 2

i

UNITED STATES DISTRICT COURT
FOR THE DISTRICT COURT OF MASSACHUSETTS

 

 

)
UNITED STATES OF AMERICA, )
)
Plaintiff )
v. ) CASE NO. 19cr10078-1-RWZ
)
William Rick Singer, )
)
Defendant. )
)
FURTHER STATUS REPORT

The Government by Justin O’Connell, Assistant U.S. Attorney and Donald H. Heller,
counsel for William Rick Singer, respectfully submit this further Status Report set by this Court
for May 12, 2021. The parties request that this Court schedule a further status report on a date
convenient to the Court in December 2021, or January 2022. Defendant Singer has pleaded guilty
to four felony count of an Information on March 12, 2019. There were over fifty-five defendants
criminally charged in matters related to defendant Singer, in a group of cases commonly referred
to as the “Admissions Cases.” The cases have been assigned to multiple District Court Judges. To
date forty-three defendants have pleaded guilty and have been sentenced or await sentencing.

Judge Nathaniel Gorton scheduled the remaining defendants assigned to him for a jury trial
starting on September 13, 2021. See United States v. Colburn.19-cr-10080-NMG, Judge Indira
Talwani has scheduled the remaining defendants assigned to her for jury trial starting on November
16, 2021. See United States v, Ernst et al, 19-cr-10081-10).

Mr. Singer continues to cooperate with the government. The parties expect that after the
conclusion of these pending cases, Mr. Singer can be sentenced, allowing the government to

inform the Court of the full extent of Mr. Singer’s cooperation. If all cases have resolved prior to

Nobest
Lod 2p. )

o/1>/2I
Case 1:19-cr-10078-RWZ Document 63 Filed 05/13/21 Page 2 of 2
Case 1:19-cr-10078-RWZ Document 62 Filed 05/11/21 Page 2 of 2

December 2021 or January 2022, the parties will inform the Court so that Mr. Singer’s sentencing
can be scheduled sooner.

Mr. Singer has been under the supervision of U.S. Probation-Pretrial Services division
since March 12, 2019, and has been fully compliant the Pretrial Services officers who have
supervised him.

Respectfully submitted,

/s/ Donald H, Heller
Donald H. Heller, Esquire

Donald H. Heller, A Law Corporation
Admitted Pro Hoc Vice
Attorney for Defendant William Rick Singer

/s/ Justin O’ Connell

Justin O’ Connell

Assistant U.S, Attorney
Attorney for the Government

CERTIFICATE OF SERVICE

I, Donald H. Heller, hereby certify that on May 11, 2021, that this document was filed through
the CM/ECF system and will be sent electronically to all registered participants in this matter as
identified on the Notice of Electronic Filing (NEF).

s/ Donald H, Heller
DONALD H. HELLER

Attorney for the Defendant William Rick Singer
